Alfred J. Fox took a vested remainder, with the right of possession postponed, until the death of the surviving life tenant. His vested remainder was subject to be defeated by his death, prior to that of the surviving life tenant leaving child or children who would take his share by substitution. Gourdinv. Deas, 27 S.C. 479, 4 S.E. 64; Woodley v. Calhoun,69 S.C. 285, 48 S.E. 272; Pearson v. Easterling, 107 S.C. 265,92 S.E. 619, Ann. Cas. 1918d, 980. The interest of Alfred J. Fox was not subject to execution. White v.Kavanagh, 8 Rich. 377; Bristow v. McCall, 16 S.C. 545. *Page 384